Citation Nr: 1819793	
Decision Date: 04/03/18    Archive Date: 04/12/18

DOCKET NO.  13-19 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to April 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In May 2015 and July 2017, the Board remanded the Veteran's claim for additional development.  The Board finds that the Agency of Original Jurisdiction (AOJ) has substantially complied with the May 2015 and July 2017 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).



FINDINGS OF FACT

1.  Right ear hearing loss pre-existed the Veteran's entrance to active duty and did not increase in severity beyond the nature progression during service.  

2.  Left ear hearing loss did not manifest within one year of the Veteran's discharge from service and it is not shown to be causally or etiologically related to any disease, injury, or incident during service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have not been met.  
38 U.S.C. §§ 1101, 1110, 1111, 1112, 1131, 1153, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107 (2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

Neither the Veteran nor his representative in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

II.  Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

Lay evidence may, in some circumstances, establish a medical diagnosis, causation or etiology, i.e., when a layperson (1) is competent to identify the medical condition, (2) is reporting a contemporaneous medical diagnosis, or (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir. 2009) (overruling broad holdings in Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007) that competent medical evidence is required when the determinative issue is either medical etiology or medical diagnosis).  Although a lay person is competent in certain situations to provide a diagnosis of a simple condition, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

III.  Analysis

The Veteran contends that his current bilateral hearing loss is a result of exposure to acoustic trauma during his military service.  Significantly, the Veteran is service connected for tinnitus based, in part, on his in-service acoustic trauma.  As such, his claim of in-service noise exposure is presumed credible and an in-service injury of acoustic trauma is acknowledged.

The Veteran's service treatment records are negative for complaints regarding hearing loss but do include audiological examination reports dated in July 1966, October 1966, and April 1969.  Significantly, the July 1966 enlistment report reveals the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
 15 dB
15 dB
5 dB
25 dB
25 dB
Left Ear
15 dB
10 dB
5 dB
 15 dB
10 dB

Service department audiometric readings prior to October 31, 1967 must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  As the July 1966 and October 1966 examinations are expressed in ASA units, such units should be converted to ISO units.  Based on such conversion, the Veteran's audiology examination at the time of his service enlistment in July 1966 reveals the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
 30 dB
25 dB
15 dB
20 dB
30 dB
Left Ear
30 dB
20 dB
15 dB
 25 dB
15 dB

The October 1966 audiometric examination reveals the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
0 dB
0 dB
-5 dB
5 dB
-5 dB
Left Ear
10 dB
5 dB
-5 dB
5 dB
0 dB

A conversion of the October 1966 examination report from ASA to ISO units reveals the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15 dB
10 dB
5 dB
15 dB
0 dB
Left Ear
25 dB
15 dB
5 dB
15 dB
5 dB

The April 1969 separation examination reveals the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
 15 dB
20 dB
5 dB
5 dB
5 dB
Left Ear
20 dB
10 dB
0 dB
 0 dB
25 dB

The earliest post-service indication of hearing problems is a June 2003 private treatment record showing acute otitis media of the right ear with impaired hearing.  The Veteran submitted a claim for service connection for bilateral hearing loss in July 2009.  In connection with this claim he was afforded a VA audiological examination in February 2010.  Audiological testing revealed the following:

Puretone Threshold

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
35 dB
35 dB
20 dB
20 dB
35 dB
Left Ear
25 dB
25 dB
15 dB
35 dB
60 dB

Puretone Threshold Average of 1000 Hz - 4000 Hz
Right Ear
27.5 dB
Left Ear
 33.75 dB

Speech discrimination
Right Ear
96%
Left Ear
96%

Notably, this report shows bilateral hearing loss pursuant to 38 C.F.R. § 3.385.    
Therefore, as the Veteran has a current diagnosis of bilateral hearing loss, the remaining inquiry is whether such is related to his in-service noise exposure.

Significantly, the February 2010 VA examiner stated that the Veteran's bilateral hearing loss was not related to service because the induction and separation audiograms indicated normal hearing.  The examiner explained that there was no scientific basis for the existence of delayed-onset hearing loss.  Significantly, while it was noted that the Institute of Medicine (IOM) did not rule out that delayed onset hearing loss might exist, because the requisite longitudinal animal and human studies had not been done and, based on current knowledge of acoustic trauma and the instantaneous or rapid development of noise-induced hearing loss, there was not a reasonable basis for delayed-onset hearing loss.  

In May 2015, the Board found that the February 2010 VA medical opinion was inadequate.  Specifically, the Board found that a right ear hearing loss disability was noted on entry and the presumption of soundness does not attach.  Consequently, the Board found that an addendum opinion was necessary to determine whether the Veteran's preexisting right ear hearing loss was aggravated by service.  Additionally, the Board found that the rationale provided by the February 2010 opinion (that the Veteran had normal hearing at separation in April 1969) was inaccurate as the Veteran's audiogram documented a threshold of 25 decibels at 4000 Hertz in the left ear.  See Hensley v. Brown, 5 Vet. App. 155 (1993) (noting thresholds higher than 20 decibels indicate some degree of hearing loss).  As such, the case was remanded for an addendum medical opinion.  

Pursuant to the May 2015 Board remand, an addendum opinion was obtained in June 2015.  Specifically, the June 2015 VA examiner opined that the Veteran's bilateral hearing loss was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  As rationale for this opinion, the examiner noted that the July 1966 entrance examination was
converted to ISO standards and compared with the April 1969 separation examination.  Also, the "pressure in the ear comment" was substantiated by the February 2010 who found that there was low compliance for the right ear and that the Veteran was being treated for otitis in the private sector.  The comparison showed a significant improvement in hearing from entrance to separation.  The Veteran left service with normal hearing sensitivity in the left ear and a mild loss
of 40 dB in the right ear at 6000 Hz.  The Veteran entered the service with a
loss of 50 dB in the right ear at 6000 Hz, this improvement in hearing does
not support aggravation beyond normal progression of hearing loss.

In July 2017, the Board found that the June 2015 VA medical opinion was inadequate.  Specifically, it was noted that the May 2015 Board remand requested that the VA examiner comment on the significance, if any, of the 25 decibel threshold that was recorded at 4000 hertz during the Veteran's separation examination.  However, the June 2015 VA examiner did not comment on the in-service test result.  Furthermore, it was noted that the May 2015 Board remand directed the AOJ to obtain an addendum opinion from the audiologist who conducted the February 2010 VA examination, or, if he is unavailable, to another suitably qualified VA examiner.  Although an additional VA medical opinion was obtained in June 2015, this report was authored by a different audiologist and the record does not indicate that any attempt was made to obtain an opinion from the February 2010 examiner.  As such, the case was remanded once again for additional medical opinion.  

Significantly, the July 2017 Board remand noted the May 2015 remand instructions indicated that the Veteran entered service with a preexisting right ear hearing loss disability.  Specifically, the remand suggested that the audiometric test results recorded during the Veteran's entrance examination needed to be converted from the ASA standard to the ISO-ANSI standard, and that once converted, these results indicate that the Veteran entered service with a right ear hearing loss disability. However the Board found that, upon further consideration, including the development conducted following the May 2015 remand, the record indicated that the Veteran entered service with normal hearing. 

Specifically, a clinical evaluation conducted at entrance noted that the Veteran's ears were considered to be normal, and his hearing received a "1" on the PULHES physical profile; these findings are consistent with audiometric test results recorded using the ISO-ANSI standard.  In addition, the June 2015 VA examiner noted that after applying the ASA to ISO conversion to the Veteran's entrance examination, the service treatment records document a "significant improvement in hearing from entrance to separation."  In contrast, if the conversion is not applied to the entrance examination, the record shows a slight decrease in the 1000 Hertz threshold between entrance and separation.  As such, the Board found that this interpretation of the entrance examination was clearly more favorable for the Veteran.

Pursuant to the July 2017 Board remand, an additional medical opinion was obtained in August 2017.  The August 2017 VA examiner opined that the Veteran's bilateral hearing loss was likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  

With regard to the right ear, the examiner noted that the Veteran's July 1966 ISO converted enlistment examination revealed a pre-existing hearing loss.  The Veteran's April 1969 separation examination also showed right ear hearing loss.  As there were no positive shifts in hearing when comparing the enlistment examination to the separation examination,  and although the Veteran was exposed to loud noise during active duty service, there was no evidence showing that his military noise
exposure aggravated his pre-enlistment condition in the right ear.

With regard to the left ear, the Veteran's July 1966 ISO converted enlistment exam revealed a pre-existing hearing loss at 500 and 6000 Hz.  However, the April 1969 separation shows improvement in thresholds to demonstrate normal hearing status. The threshold of 25 dB in the left ear at 4000 Hz is within the normal range as documented on standards for hearing from The Handbook of Standard Procedures and Best Practices for Audiology Compensation and Pension Examinations (2004).  A diagnosis of mild hearing loss is made for thresholds greater than or equal
to 26 dB.  As such, the Veteran's claimed hearing loss in the left ear was less
likely as not related to service, to include noise exposure, as his hearing
acuity was normal at service exit.  The Veteran's pre-existing left ear hearing loss was not found on his service separation exam and was not aggravated by his service as hearing thresholds improved from service entrance to separation.

Additionally, it should be noted for both ears that the Veteran's service treatment records are silent for hearing loss complaint.  The Institute of Medicine Study (2005) "Noise and Military Service: Implications for Hearing Loss and Tinnitus" states:
      There is not sufficient evidence from longitudinal studies in laboratory
animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that
      noise exposure.  Although the definitive studies to address this issue have
not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur. 

As such, the August 2017 VA examiner that, based on the objective evidence
(audiograms), there was no evidence on which to conclude that the Veteran's
current hearing loss was caused by or a result of the Veteran's military
service, including noise exposure.

Significantly, the August 2017 report notes that the physician who conducted the February 2010 VA examination was no longer a VA employee and was not available to respond to the request for an addendum opinion.  

1. Right ear hearing loss

A Veteran is presumed in sound condition when entering service except for defects noted when examined and accepted for service.  38 U.S.C. § 1111.  When a pre-existing disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, only a claim for service-connected aggravation of that disability.  In this circumstance, 38 U.S.C. § 1153 applies and the burden falls on him, not VA, to establish an increase in severity.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C. § 1153.

Independent medical evidence generally is needed to support a finding that a pre-existing disorder increased in severity during service beyond its natural progression. See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  Mere temporary or intermittent flare-ups of a pre-existing injury or disease during service are insufficient to be considered "aggravation in service," unless the underlying condition, itself, as contrasted with its mere symptoms, has worsened.  See Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).

While the Board suggested in the July 2017 remand that the Veteran's right ear hearing loss did not pre-exist his military service, as above, the August 2017 VA examiner noted that the Veteran's July 1966 ISO converted enlistment examination revealed a pre-existing hearing loss.  Therefore, as right ear hearing loss was noted on his service entrance examination, it is the Veteran's burden, not VA's, to show an increase in severity of such disorder during or as a result of his service.

In this regard, as above, the Veteran's service treatment records are negative for complaints regarding hearing loss.  While the Veteran's April 1969 separation examination also shows right ear hearing loss, there were no positive shifts in hearing when comparing the enlistment examination to the separation examination.  Post-service private treatment records are negative for complaints regarding hearing loss until the Veteran was treated for acute otitis media in June 2003, approximately 34 years after the Veteran's discharge from military service.  

In this case, the Veteran's right ear hearing loss was noted upon his entry into active duty service.  Moreover, such did not increase in severity beyond the natural progression during service and, therefore, service connection is not warranted.   In this regard, the Board places great probative value on the opinion provided be the August 2017 VA examiner.  In this regard, the examiner noted pre-service and post-service diagnoses of right ear hearing loss with no positive shifts in hearing when comparing the enlistment examination to the separation examination.  The examiner also noted the lack of complaints or treatment related to hearing loss while on active duty.  Thus, given these facts, the examiner opined that the Veteran's right ear hearing loss was not related to or aggravated by his military service.  In this case, the examiner reviewed the claims file, to include the Veteran's contentions, his service treatment records, and post-service treatment records.  As such, the opinion was based on an accurate and complete factual premise. Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, the Board accords great probative weight to the August 2017 VA examiner's opinion.  There is no contrary medical opinion of record.

2.  Left ear hearing loss

Based on the foregoing, the Board finds that the probative evidence of record fails to show a link between the Veteran's in-service noise exposure and his current left ear hearing loss.  As above, the Veteran's service treatment records are negative for left ear hearing loss, to include the finding of 25 dB loss at 4000 Hz reported during the April 1969 separation examination.  The earliest indication of left ear hearing loss after service is a June 2003 private treatment record.  Furthermore, three different VA physicians have opined that the Veteran's left ear hearing loss is not related to the Veteran's military service.  The August 2017 VA examiner specifically noted the Veteran's normal audiological evaluations during service, his history of noise exposure during service, and opined that it was less likely than not that hearing loss is related to military service.  The Board accords great probative weight to the August 2017 VA examiner's opinion as the opinion contains clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  There is no contrary medical opinion of record. 

The Board notes that the Veteran has contended on his own behalf that his bilateral hearing loss is related to his military service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence may also be competent to establish medical etiology or nexus. Davidson, 581 F.3d at 1316.  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to."  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's bilateral hearing loss and any instance of his military service, to include his exposure to noise, to be complex in nature.  See Woehlaert, 21 Vet. App. at 462 (explaining that while the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Therefore, while the Veteran is competent to describe his in-service noise exposure and his current problems regarding difficulty hearing, he cannot, as a layperson, provide competent medical evidence establishing a connection between his current hearing loss and his in-service noise exposure.

In this regard, assessing the impact noise has on an individual's ability to hear involves consideration of the way humans process noise and the type, frequency, and volume of noise exposure.  There is no indication that the Veteran possesses an expertise in such area.  Moreover, he has offered only conclusory statements regarding the relationship between his in-service exposure to noise and his current bilateral hearing loss.  Therefore, as the VA examiner possesses the expertise necessary to identify the relevant factors to consider in assessing causality and provided an opinion in consideration of all of the relevant evidence, the Board accords great probative weight to this opinion.  As such, it is not outweighed by the lay opinion asserted by the Veteran.

Furthermore, there have been no allegations of a continuity of hearing loss symptomatology with regard to the left ear since service.  Moreover, the record fails to show that the Veteran manifested hearing loss within the first year following his active duty service discharge in April 1969.  As such, presumptive service connection, to include on the basis of continuity of symptomatology is not warranted for left ear sensorineural hearing loss.  38 U.S.C. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Based on the foregoing, the Board finds that service connection is not warranted for bilateral hearing loss.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


